Warner, C. J.
The error assigned in this case, was the refusal of the Court below, to grant a new trial upon the several grounds stated in the record. First; That the Court did not grant a continuance of the case, to enable the defendant to file a bill for an injunction. The continuance of the case for the reason stated, was properly refused by the Court below, under the 9th equity rule of Practice 2d Kelly’s Rep. 483. The discretion of the Court in refusing the continuance, was properly exercised in this case upon the showing made therefor. Second. Because the Court refused to allow Dean to be made a party to the proceeding before the Court. The défendants were the sub-tenants of Dean, holding possession of the premises under*him, and he could as well defend in their names, as his own; and it was entirely discretionary with the Court whether he should be made a formal party to the proceeding, or defend in the name of his sub-tenants — he was not deprivéd of any legal right, by the refusal of the Court to allow him to be made a party.
The relation of landlord and tenant existed between Harvey, the administrator, and Dean, as well as those holding the possession of the premises under Dean, and neither Dean nor those claiming the possession under him, could deny or dispute the title of their landlord, without first surrendering the possession of the rented premises to their landlord, according *230to the terms of the contract — 2253 and 2257 sections, Revised Code.
If a tenant holds over after his term expires, the landlord may recover double rent for such time. Revised Code, section 2259. And in proceedings against tenants like the one now before us, if the issue shall be determined against the tenant, judgment shall go against him for double the rent reserved, or stipulated to be paid; or if he be a tenant at will or sufferance, then for double what the rent of the premises are shown to be worth. Revised Code, section 4009.
Upon a careful review of the facts of this case, as well as of the errors assigned to the rulings of the Court below, and the refusal to charge the jury as requested, we find no error in this record, to authorize a reversal of the judgment of th Court below in refusing a new trial. Let the judgment of the Court below be affirmed.